Title: Speeches of the Caughnawaga, St. Johns, and Passamaquoddy Indians, 31 January 1776
From: Caughnawaga, St. Johns, and Passamaquoddy Indians
To: 



[Cambridge, 31 January 1776]

The Talk of Sundry Sachems & Warriors of the Cognawaga Nation with his Excellency General Washington on the 31st January 1776. Jean Baptist or Ogaghsagighte the Cheif present.
We were sent by the Five tribes of Canada Indians, consisting of the Coghnawaga &c. to see General Schuyler at Albany & then to come to you, to Inquire into the cause of the Quarrel between the people of England & Our Brothers in this Country.
This is a treaty of peace entered into between General Schuyler &c. & our people and we shall be very glad If you will put your name to It, and certify that you like It & the promises mentioned In It—This being done.
We are very glad that a firm peace is now made between us & our Brothers—we now look upon ourselves to be free & like our brothers of New England—The rest of our people stayed at Home to take care of our Castle & public concerns & sent us to do this Work, which they will abide by and hold as strong, as If they had been All here.
I am now in my own Country where I was born (being a New Englander & taken prisoner in his Infancy) and want liberty to raise men to fight for Its defence—We wish that you would give us a Letter to General Schuyler & Inform him that If he wants men, to call upon us & we will join him.
Another of the Cheifs.
St Luc Lacorne is a very bad man and we shall be very glad If he was sent from Canada, he is always making mischeif there.

A Talk of One of the St Johns Tribe attended by two of the Pasmiquoddi Indians with his Excellency Genl Washington Jany 31. 1776.
We are very glad to see you & that we have met our Coghnawaga Friends here.
The English people are mad & very cross & want us to fight against the New England people.
God is on the side of our Brothers and they will beat them.
There is a providence in our meeting our Cognawaga Friends at this Time, who have come so far from Canada.
We want to go Home quick to tell our Friends what we have seen & done here, & next Spring many of our Nation will come & help the New England People.
We are in much want of Powder to Hunt with—the Old English people will not let us have any, Unless we will fight against our Brothers & Countrymen.
